EXHIBIT 10.7
STARWOOD PROPERTY TRUST, INC.
MANAGER EQUITY PLAN

 

 



--------------------------------------------------------------------------------



 



STARWOOD PROPERTY TRUST INC.
MANAGER EQUITY PLAN

             
Section
  Page
 
           
1.
  Purpose; Types of Awards     1  
 
           
2.
  Definitions     1  
 
           
3.
  Administration     3  
 
           
4.
  Eligibility     4  
 
           
5.
  Stock Subject to the Plan     4  
 
           
6.
  Terms of Awards     5  
 
           
7.
  Termination of Management Agreement     9  
 
           
8.
  Change in Control     9  
 
           
9.
  General Provisions     9  

 

 



--------------------------------------------------------------------------------



 



STARWOOD PROPERTY TRUST INC.
MANAGER EQUITY PLAN
1. Purpose; Types of Awards.
The purpose of the Starwood Property Trust Inc. Manager Equity Plan (the “Plan”)
is to issue equity-based incentives to SPT Management, LLC, a Delaware limited
liability company (the “Manager”), which may in turn issue incentives to the
directors, officers, employees of, or advisors or consultants to, the Manager or
an Affiliate (as defined in Section 2) of the Manager, in order to increase
their efforts on behalf of the Company and to promote the success of the
Company’s business. The Plan provides for the grant of stock options, stock
appreciation rights, restricted stock, restricted stock units and other
equity-based awards.
2. Definitions.
For purposes of the Plan, the following terms shall be defined as set forth
below:
(a) “Affiliate” means (i) any Person directly or indirectly controlling,
controlled by, or under common control with such other Person, (ii) any
executive officer or general partner of such other Person and (iii) any legal
entity for which such Person acts as an executive officer or general partner.
(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit or Other Stock-Based Award granted under the Plan.
(c) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.
(d) “Board” means the Board of Directors of the Company.
(e) “Change of Control” means a change in ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company, in any case, within the meaning of Section 409A of the Code;
provided, however, that a transaction or series of transactions effected with
the Manager and/or any Affiliate of the Manager, through the acquisition of
Stock or other Company securities (regardless of the form of such transaction or
series of transactions), changes to the membership of the Board or otherwise,
shall not constitute a Change of Control for purposes of the Plan or any Award.
(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.

 

 



--------------------------------------------------------------------------------



 



(g) “Committee” means the committee established by the Board to administer the
Plan, the composition of which shall at all times consist of “non-employee
directors” within the meaning of Rule 16b-3 under the Exchange Act.
(h) “Company” means Starwood Property Trust Inc., a Maryland corporation, or any
successor corporation.
(i) “Effective Date” means August 11, 2009, the date on which the Plan was
adopted by the Board, subject to obtaining the approval of the Company’s
stockholders.
(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.
(k) “Fair Market Value” means, with respect to Stock or other property, the fair
market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Board. Unless
otherwise determined by the Board in good faith, the per share Fair Market Value
of Stock as of a particular date shall mean (i) the closing sales price per
share of Stock on the national securities exchange on which the Stock is
principally traded, for the last preceding date on which there was a sale of
such Stock on such exchange; (ii) if the shares of Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Stock in such over-the-counter market for the last preceding date on
which there was a sale of such Stock in such market; or (iii) if the shares of
Stock are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Board, in its sole discretion, shall
determine.
(l) “Management Agreement” means the Management Agreement, to be dated as of
August 17, 2009, by and between the Company and the Manager, as such may be
amended from time to time.
(m) “Manager” means SPT Management, LLC, a Delaware limited liability company.
(n) “Option” means a right, granted to the Manager under Section 6(b)(i), to
purchase shares of Stock.
(o) “Other Stock-Based Award” means a right or other interest granted to the
Manager that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, including but not
limited to unrestricted shares of Stock or dividend equivalent rights.
(p) “Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state or
municipal government or any bureau, department or agency thereof or any other
legal entity and any fiduciary acting in such capacity on behalf of the
foregoing.

 

2



--------------------------------------------------------------------------------



 



(q) “Plan” means this Starwood Property Trust Inc. Manager Equity Plan, as
amended from time to time.
(r) “Restricted Stock” means an Award of shares of Stock to the Manager under
Section 6(b)(iii) that may be subject to certain restrictions and to a risk of
forfeiture.
(s) “Restricted Stock Unit” or “RSU” means a right granted to the Manager under
Section 6(b)(iv) to receive Stock, cash or other property at the end of a
specified period, which right may be conditioned on the satisfaction of
specified performance or other criteria.
(t) “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.
(u) “Stock” means shares of the common stock, par value $0.01 per share, of the
Company.
(v) “Stock Appreciation Right” or “SAR” means the right granted to the Manager
under Section 6(b)(ii) to be paid an amount measured by the appreciation in the
Fair Market Value of Stock from the date of grant to the date of exercise of the
right.
3. Administration.
The Plan shall be administered by the Board. Except with respect to the
amendment, modification, suspension or early termination of the Plan, the Board
may appoint a Committee to administer all or a portion of the Plan. To the
extent that the Board so delegates its authority, references herein to the Board
shall be deemed references to the Committee. The Board may delegate to one or
more agents such administrative duties as it may deem advisable, and the
Committee or any other person to whom the Board has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Board or such Committee or person may have under the Plan. No
member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.
The Board shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to: (i) grant Awards;
(ii) determine the type and number of Awards to be granted, the number of shares
of Stock to which an Award may relate and the terms, conditions, restrictions
and performance criteria relating to any Award; (iii) determine whether, to what
extent, and under what circumstances an Award may be settled, cancelled,
forfeited, exchanged, or surrendered; (iv) make adjustments in the terms and
conditions of Awards; (vi) construe and interpret the Plan and any Award;
(vii) prescribe, amend and rescind rules and regulations relating to the Plan;
(viii) determine the terms

 

3



--------------------------------------------------------------------------------



 



and provisions of the Award Agreements (which need not be identical for each
grant); and (ix) make all other determinations deemed necessary or advisable for
the administration of the Plan. All decisions, determinations and
interpretations of the Board shall be final and binding on all persons,
including but not limited to the Company, any parent or subsidiary of the
Company, the Manager (or any person claiming any rights under the Plan from or
through the Manager) and any stockholder. Notwithstanding any provision of the
Plan or any Award Agreement to the contrary, except as provided in the second
paragraph of Section 5, neither the Board nor the Committee may take any action
which would have the effect of reducing the aggregate exercise, base or purchase
price of any Award without obtaining the approval of the Company’s stockholders.
4. Eligibility.
Awards under the Plan may be granted only to the Manager. In determining the
type of Award to be granted and the terms and conditions of such Award
(including the number of shares to be covered by such Award), the Board shall
take into account such factors as the Board shall deem relevant in connection
with accomplishing the purposes of the Plan.
5. Stock Subject to the Plan.
The maximum number of shares of Stock reserved for the grant of Awards under the
Plan shall be equal to 3,112,500, less any shares of common stock issued or
subject to awards granted under the Company’s Equity Plan, subject to adjustment
as provided herein. Stock issued under the Plan may, in whole or in part, be
authorized but unissued shares or shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise. If any vested Award granted under the Plan is paid or otherwise
settled without the issuance of shares of Stock, or if shares of Stock are
surrendered to or withheld by the Company as payment of either the exercise
price of an Award and/or withholding taxes in respect of an Award, the shares of
Stock that were subject to such Award shall not again be available for Awards
under the Plan. If any shares subject to an Award are forfeited, cancelled,
exchanged or surrendered or if an Award terminates or expires without a
distribution of shares to the Manager (other than as provided in the immediately
preceding sentence), the shares of Stock with respect to such Award shall, to
the extent of any such forfeiture, cancellation, exchange, surrender,
termination or expiration, again be available for Awards under the Plan. Upon
the exercise of any Award granted in tandem with any other Award, such related
Award shall be cancelled to the extent of the number of shares of Stock as to
which the Award is exercised and, notwithstanding the foregoing, such number of
shares shall no longer be available for Awards under the Plan.
In the event that the Board shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of the Manager under the Plan, then the Board shall make equitable
changes

 

4



--------------------------------------------------------------------------------



 



or adjustments to any or all of: (i) the number and kind of shares of Stock or
other property (including cash) that may thereafter be issued in connection with
Awards; (ii) the number and kind of shares of Stock or other property (including
cash) issued or issuable in respect of outstanding Awards; (iii) the exercise
price, base price or purchase price relating to any Award and (iv) the
performance goals, if any, applicable to outstanding Awards. In addition, the
Board may determine that any such equitable adjustment may be accomplished by
making a payment to the Award holder, in the form of cash or other property
(including but not limited to shares of Stock).
6. Terms of Awards.
(a) General. The term of each Award shall be for such period as may be
determined by the Board. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company upon the grant, vesting,
maturation or exercise of an Award may be made in such forms as the Board shall
determine at the date of grant or thereafter, including, without limitation,
cash, Stock or other property, and may be made in a single payment or transfer,
in installments or on a deferred basis. The Board may make rules relating to
installment or deferred payments with respect to Awards, including the rate of
interest to be credited with respect to such payments. In addition to the
foregoing, the Board may impose on any Award or the exercise thereof, at the
date of grant or thereafter, such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Board shall determine.
(b) Terms of Specified Awards. The Board is authorized to grant the Awards
described in this Section 6(b), under such terms and conditions as deemed by the
Board to be consistent with the purposes of the Plan. Such Awards may be granted
with vesting, value and/or and payment contingent upon attainment of one or more
performance goals. Except as otherwise set forth herein or as may be determined
by the Board, each Award granted under the Plan shall be evidenced by an Award
Agreement containing such terms and conditions applicable to such Award as the
Board shall determine at the date of grant or thereafter.
(i) Options. The Board is authorized to grant Options to the Manager on the
following terms and conditions:
(A) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Board, but in no event shall the per share
exercise price of any Option be less than 100% of the Fair Market Value of a
share of Stock on the date of grant of such Option. The exercise price for Stock
subject to an Option may be paid in cash or by an exchange of Stock previously
owned by the Manager, through a “broker cashless exercise” procedure approved by
the Board (to the extent permitted by law) or a combination of the above, in any
case in an amount having a combined value equal to such exercise price; provided
that the Board may require that any Stock exchanged by the Manager have been
owned by the Manager for at least six months as of the date of exercise. An
Award Agreement may provide that the Manager may pay all or a portion of the
aggregate exercise price by having shares of Stock with a Fair Market Value on
the date of exercise equal to the aggregate exercise price withheld by the
Company.

 

5



--------------------------------------------------------------------------------



 



(B) Term and Exercisability of Options. The date on which the Board adopts a
resolution expressly granting an Option shall be considered the day on which
such Option is granted. Options shall be exercisable over the exercise period
(which shall not exceed ten years from the date of grant), at such times and
upon such conditions as the Board may determine, as reflected in the Award
Agreement; provided, that the Board shall have the authority to accelerate the
exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate. An Option may be
exercised to the extent of any or all full shares of Stock as to which the
Option has become exercisable, by giving written notice of such exercise to the
Board or its designated agent.
(C) Other Provisions. Options may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such Options, as the Board may prescribe in its discretion or as may
be required by applicable law.
(ii) Stock Appreciation Rights. The Board is authorized to grant SARs to the
Manager on the following terms and conditions:
(A) In General. Unless the Board determines otherwise, an SAR granted in tandem
with an Option may be granted at the time of grant of the related Option or at
any time thereafter. An SAR granted in tandem with an Option shall be
exercisable only to the extent the underlying Option is exercisable. Payment of
an SAR may made in cash, Stock, or property as specified in the Award or
determined by the Board.
(B) Right Conferred. An SAR shall confer on the Manager a right to receive an
amount with respect to each share subject thereto, upon exercise thereof, equal
to the excess of (1) the Fair Market Value of one share of Stock on the date of
exercise over (2) the base price of the SAR (which in the case of an SAR granted
in tandem with an Option shall be equal to the exercise price of the underlying
Option, and which in the case of any other SAR shall be such price as the Board
may determine, provided it is no less than 100% of the Fair Market Value of a
share of Stock on the date of grant of such SAR).

 

6



--------------------------------------------------------------------------------



 



(C) Term and Exercisability of SARs. The date on which the Board adopts a
resolution expressly granting an SAR shall be considered the day on which such
SAR is granted. SARs shall be exercisable over the exercise period (which shall
not exceed the lesser of ten years from the date of grant or, in the case of a
tandem SAR, the expiration of its related Award), at such times and upon such
conditions as the Board may determine, as reflected in the Award Agreement;
provided, that the Board shall have the authority to accelerate the
exercisability of any outstanding SAR at such time and under such circumstances
as it, in its sole discretion, deems appropriate. An SAR may be exercised to the
extent of any or all full shares of Stock as to which the SAR (or, in the case
of a tandem SAR, its related Award) has become exercisable, by giving written
notice of such exercise to the Board or its designated agent.
(D) Other Provisions. SARs may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such SARs, as the Board may prescribe in its discretion or as may be
required by applicable law.
(iii) Restricted Stock. The Board is authorized to grant Restricted Stock to the
Manager on the following terms and conditions:
(A) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Board may
impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Board may determine. The Board may place
restrictions on Restricted Stock that shall lapse, in whole or in part, only
upon the attainment of one or more performance goals. Unless otherwise
determined by the Board, following a grant of Restricted Stock, the Manager
shall have all of the rights of a stockholder including, without limitation, the
right to vote Restricted Stock and the right to receive dividends thereon.
(B) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Board shall determine. If certificates
representing Restricted Stock are registered in the name of the Manager, such
certificates shall bear an appropriate legend referring to the terms, conditions
and restrictions applicable to such Restricted Stock, and the Company shall
retain physical possession of the certificate.

 

7



--------------------------------------------------------------------------------



 



(C) Dividends/Distributions. Unless otherwise determined by the Board, dividends
and distributions paid on Restricted Stock shall be paid at the dividend or
distribution payment date, provided that such payments may be deferred to such
date as determined by the Board, and in any event shall be payable in cash or in
shares of Stock having a Fair Market Value equal to the amount of such dividends
or distributions. Unless otherwise determined by the Board, Stock distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend or distribution, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Stock with respect to which such
Stock or other property has been distributed.
(iv) Restricted Stock Units. The Board is authorized to grant RSUs to the
Manager, subject to the following terms and conditions:
(A) Award and Restrictions. Delivery of Stock, cash or other property, as
determined by the Board, will occur upon expiration of the period specified for
RSUs by the Board during which forfeiture conditions apply, or such later date
as the Board shall determine. The Board may place restrictions on RSUs that
shall lapse, in whole or in part, only upon the attainment of one or more
performance goals.
(B) Dividend/Distribution Equivalents. The Board is authorized to grant to the
Manager the right to receive dividend equivalent payments and/or distribution
equivalent payments for the period prior to settlement of the RSU. Dividend
equivalents or distribution equivalents may be paid currently or credited to an
account for the Manager, and may be settled in cash or Stock, as determined by
the Board. Any such settlements, and any such crediting of dividend equivalents
or distribution equivalents or reinvestment in Stock, may be subject to such
conditions, restrictions and contingencies as the Board shall establish,
including the reinvestment of such credited amounts in Stock equivalents. Unless
otherwise determined by the Board, any such dividend equivalents or distribution
equivalents shall be paid or credited, as applicable, on the dividend payment
date to the Manager as though each RSU held by such Manager were a share of
outstanding Stock.
(v) Other Stock-Based Awards. The Board is authorized to grant Awards to the
Manager in the form of Other Stock-Based Awards, as deemed by the Board to be
consistent with the purposes of the Plan. Awards granted pursuant to this
paragraph may be granted with vesting, value and/or payment contingent upon the
attainment of one or more performance goals. The Board shall determine the terms
and conditions of such Awards at the date of grant or thereafter. Without
limiting the generality of this paragraph, Other Stock-Based Awards may include
grants of shares of Stock that are not subject to any restrictions or a
substantial risk of forfeiture.

 

8



--------------------------------------------------------------------------------



 



7. Termination of Management Agreement. Upon termination of the Management
Agreement either (i) by the Company for “cause” (as defined in the Management
Agreement) or (ii) by the Manager for any reason other than for “cause” (as
defined in the Management Agreement) or other than due to an adverse change in
the Manager’s compensation thereunder, all unvested Awards then held by the
Manager and all accrued and unpaid dividends or dividend equivalents related
thereto shall be immediately cancelled and forfeited without consideration. Upon
termination of the Management Agreement for any reason other than as enumerated
in the immediately preceding sentence, any Award that was not previously vested
will become fully vested and/or payable, and any performance conditions imposed
with respect to the Award will be deemed to be fully achieved; provided,
however, that for any Award subject to Section 409A of the Code, no payment may
be made to the Manager unless the termination of the Management Agreement also
constitutes a “separation from service” within the meaning of Section 409A of
the Code.
8. Change in Control. In the event of a Change in Control, any Award that was
not previously vested will become fully vested and/or payable, and any
performance conditions imposed with respect to the Award will be deemed to be
fully achieved; provided, however, that for any Award subject to Section 409A of
the Code, no payment may be made to the Manager unless the transaction
constituting a Change in Control also constitutes, within the meaning of
Section 409A of the Code, a “change in the ownership or effective control” of
the Company or a “change in the ownership of a substantial portion of the
assets” of the Company.
9. General Provisions.
(a) Nontransferability. Awards granted to the Manager under the Plan shall not
be transferable by Manager and shall be exercisable only by the Manager.
(b) No Right to Continued Service. Nothing in the Plan or in any Award, any
Award Agreement or other agreement entered into pursuant hereto shall confer
upon the Manager the right to continue to provide services to the Company or any
parent or subsidiary of the Company or to be entitled to any remuneration or
benefits not set forth in the Plan or such Award Agreement or other agreement or
to interfere with or limit in any way the right of the Company to terminate the
Management Agreement in accordance with its terms.
(c) Taxes. The Company or any parent or subsidiary of the Company is authorized
to withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to the
Manager, amounts of withholding and other taxes due in connection with any
transaction involving an Award, and to take such other action as the Board may
deem advisable to enable the Company and the Manager to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award.

 

9



--------------------------------------------------------------------------------



 



(d) Effective Date; Amendment and Termination.
(i) The Plan shall take effect upon the Effective Date, subject to the approval
of the Company’s stockholders.
(ii) The Board may at any time and from time to time terminate, amend, modify or
suspend the Plan in whole or in part; provided, however, that unless otherwise
determined by the Board, an amendment that requires stockholder approval in
order for the Plan to comply with any law, regulation or stock exchange
requirement shall not be effective unless approved by the requisite vote of
stockholders. The Board may at any time and from time to time amend any
outstanding Award in whole or in part. Notwithstanding the foregoing sentence of
this clause (ii), no amendment or modification to or suspension or termination
of the Plan or amendment of any Award shall affect adversely any of the rights
of the Manager, without the Manager’s consent, under any Award theretofore
granted under the Plan.
(e) Expiration of Plan. Unless earlier terminated by the Board pursuant to the
provisions of the Plan, the Plan shall expire on the tenth anniversary of the
Effective Date. No Awards shall be granted under the Plan after such expiration
date. The expiration of the Plan shall not affect adversely any of the rights of
the Manager, without the Manager’s consent, under any Award theretofore granted.
(f) No Rights to Awards; No Stockholder Rights. The Manager shall have no claim
to be granted any Award under the Plan. Each Award may be subject to different
terms and conditions, as determined by the Board. Except as provided
specifically herein, the Manager shall have no rights as a stockholder with
respect to any shares covered by an Award until the date of the issuance of a
stock certificate to the Manager for such shares.
(g) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to the Manager pursuant to an Award, nothing contained in the Plan or
any Award shall give the Manager any rights that are greater than those of a
general creditor of the Company.
(h) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Board shall determine whether
cash, other Awards or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

10



--------------------------------------------------------------------------------



 



(i) Regulations and Other Approvals.
(i) The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Board.
(ii) Each Award is subject to the requirement that, if at any time the Board
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the Board.
(iii) In the event that the disposition of Stock acquired pursuant to the Plan
is not covered by a then-current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Stock shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Board may require the Manager receiving Stock
pursuant to the Plan, as a condition precedent to receipt of such Stock, to
represent to the Company in writing that the Stock acquired by the Manager is
acquired for investment only and not with a view to distribution.
(iv) The Board may require the Manager, as a condition precedent to receipt of
an Award or of shares of Stock, to enter into a stockholder agreement or
“lock-up” agreement in such form as the Board shall determine is necessary or
desirable to further the Company’s interests.
(j) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of Maryland without giving effect
to the conflict of laws principles thereof.
(k) Section 409A. It is intended that the payments and benefits under the Plan
comply with, or as applicable, constitute a short-term deferral or otherwise be
exempt from, the provisions of Section 409A of the Code. The Plan will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Plan or any Award to fail to satisfy Section 409A
of the Code will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section 409A of
the Code).

 

11